Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 09/01/2021.
Claims 1, 3-9 and 11-22 are now pending.
Claims 1, 9 and 16 have been amended.
Claim 22 is newly added.

Response to Arguments
Objection
As to claim 16, at line 12,  “via the application selection screen of the particular” has been changed to “via the application selection screen, of the particular”
Objection in this regard has been withdrawn.

Rejections under 35 U.S.C. 103
Applicant Arguments
send an event start request requesting to start the particular event to the particular first application, the event start request including reservation information of a resource used for the event”.
Applicant argues that Ruiz does not remedy the deficiencies of Kumar. Ruiz does not describe or reasonably suggest the above-emphasized amended claim features. Ruiz describes an application launcher system and method in which metadata associated with an application is accessed and an application is launched. Ruiz descries that events generated internally to or externally of application launcher module 455 may be received in message queue 845. Core engine 810 may perform one or more operations in response to events in the message queue 845”. Ruiz describes that core engine 810 is configured to maintain an application stack and store information related to each running application.
However, Ruiz provides no discussion or suggest that a second application sends an event start request to a first application and that the event start request includes reservation information of a resource used for the event, as claimed. Ruiz merely describes an application launcher system in which an application stack is maintained and events may be received in a message queue 845. But , the application does not send an event start request to another application and the event start request does not include reservation information of a resource used for the event. Ruiz provides no discussion or suggestion of reservation information of a resource used for the event or of sending an event start request that includes reservation information of a resource used for the event, as claimed.
Xiangli describes a system and method for managing notification outputs for a user interface, making it easier for a user to manager which account is used for which application. However, Xiangli provides no discussion or suggestion of sending an event start request requesting to start the particular event to the particular first application, the event start request including reservation information of a resource used for the event, as claimed.
Examiner’s Response
The applicant’s arguments/remarks filed on 09/01/2021 regarding claims 1, 3-9 and 11-22 have been fully considered but are moot in view of the new ground(s) of rejection. The above limitation is taught by previous art and newly cited art, Joey et al. (hereinafter referred to as Joey) (Japan Patent JP 4860414 B2).
, “the reservation application transmits an event reservation request including reservation application identification information and event identification information to the notification application (first application) of the image processing apparatus”, Joey teaches wherein send an event start request requesting to start the particular event to the first application. And as recited as “an event reservation request including reservation application identification information”, Joey teaches the event start request including reservation information of a resource used for the event; And Joey teaches wherein execute the particular first application to perform processing to start the particular event identified by the event start request (See at least Page 3, “the notification application identifies an period of a job being executed in the image processing apparatus, and the execution period of the job is an effective period of the event reservation request”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U. S. Pub. No. 2018/0217864 A1), in view of XIANGLI et al. (hereinafter referred to as Xiangli) (U.S. Pub. No. 2017/0031540 A1), and in view of Joey et al. (hereinafter referred to as Joey) (Japan Patent JP 4860414 B2).
As to claim 1, Kumar teaches a shared terminal communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device”), the shared terminal comprising:  a memory that stores one or more first applications, and a second application that activates the one or more first applications (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”); and circuity configured to: execute the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
 Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications, and send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and execute the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to improve the efficiency for managing the login accounts of the respective applications by the user (See Xiangli: ABSTRACT).
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and execute the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Joey exemplifies this wherein Joey teaches wherein send an event start request requesting to start the particular event to the first application (See at least Page 3, “the reservation application transmits an event reservation request including reservation application identification information and event identification information to the notification application (first application) of the image processing apparatus”), the event start request including reservation information of a resource used for the event (See at least Page 3, “an event reservation request including reservation application identification information”); and execute the particular first application to perform processing to start the particular event identified by the event start request (See at least Page 3, “the notification application identifies an period of a job being executed in the image processing apparatus, and the execution period of the job is an effective period of the event reservation request”).
Thus, given the teaching of Joey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Joey, a system and method for managing and scheduling event notification, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared See Joey: ABSTRACT).

As to claim 3, Kumar, Xiangli and Joey teach the shared terminal of claim 1. Kumar further teaches wherein execution of the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), and the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 4, Kumar, Xiangli and Joey teach the shared terminal of claim 3. Kumar further teaches wherein the second application configures the circuitry to: control the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”) an event selection screen through which selection of the particular event is received (See at least ¶ [0076], “A suggestion is provided within the graphical user interface of the first application based on the received according to the operation below. A. Context analysis is performed on the first application and the user is provided with the suggestion regarding the second application. The best possible second application is determined (Selected) by scanning all the applications available on the electronic device and determining the best possible second application that may manage the at least one query (select the query event)”); and receive, from the management system, the to-be-conducted event information related to the particular event selected on the event selection screen (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 5, Kumar, Xiangli and Joey teach the shared terminal of claim 1. Kumar further teaches wherein execution of the particular first application configures the circuitry to: generate particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], :”displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmit the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 6, Kumar, Xiangli and Joey teach the shared terminal of claim 5. Kumar further teaches wherein execution of the particular first application configures the circuity to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

As to claim 8, Kumar, Xiangli and Joey teach the shared system comprising: the shared terminal of claim 1. Kumar further teaches wherein the management system, wherein the management system includes second circuitry to: transmit to-be-conducted event information relating to a particular event to the shared terminal (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”); receive, from the shared terminal, particular content data generated during the particular event; and store the to-be-conducted event information and the particular content data in association with each other (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”).

As to claim 9, Kumar teaches a method of assisting content sharing processing, performed by a shared terminal installed that stores one or more first applications and a second application, the shared terminal being communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”), the method comprising: executing the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications, and send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared See Xiangli: ABSTRACT).
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Joey exemplifies this wherein Joey teaches wherein send an event start request requesting to start the particular event to the first application (See at least Page 3, “the reservation application transmits an event reservation request including reservation application identification information and event identification information to the notification application (first application) of the image processing apparatus”), the event start request including reservation information of a resource used for the event (See at least Page 3, “an event reservation request including reservation application identification information”); and execute the particular first application to perform processing to start the particular event identified by the event start request (See at least Page 3, “the notification application identifies an period of a job being executed in the image processing apparatus, and the execution period of the job is an effective period of the event reservation request”).
Thus, given the teaching of Joey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Joey, a system and method for managing and scheduling event notification, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to transmit an event occurrence notification to the reservation application (See Joey: ABSTRACT).

As to claim 11, Kumar, Xiangli and Joey teach the method of claim 9. Kumar further teaches wherein executing the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), wherein the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 12, Kumar, Xiangli and Joey teach the method of claim 11. Kumar further teaches wherein executing the second application to, control the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”), and receive, from the management system, the to-be-conducted event information related to the particular event selected on the event selection screen (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 13, Kumar, Xiangli and Joey teach the method of claim 9. Kumar teaches wherein executing the particular first application to generate particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], “displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmit the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 14, Kumar, Xiangli and Joey teach the method of claim 13. Kumar further teaches wherein executing the particular first application to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

As to claim 16, Kumar further teaches a non-transitory computer-readable medium storing computer executable instructions which, when executed by a shared terminal that stores one or more first applications and stores a second application, the shared terminal being communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”;’ and ¶ [0027], “the embodiments herein also provide a computer program product including a computer executable program code recorded on a computer readable non-transitory storage medium”), cause the shared terminal to perform a process comprising: executing the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications, and send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to improve the efficiency for managing the login accounts of the respective applications by the user (See Xiangli: ABSTRACT).
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application, the event start request including reservation information of a resource used for the event; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Joey exemplifies this wherein Joey teaches wherein send an event start request requesting to start the particular event to the first application (See at least Page 3, “the reservation application transmits an event reservation request including reservation application identification information and event identification information to the notification application (first application) of the image processing apparatus”), the event start request including reservation information of a resource used for the event (See at least Page 3, “an event reservation request including reservation application identification information”); and execute the particular first application to perform processing to start the particular event identified by the event start request (See at least Page 3, “the notification application identifies an period of a job being executed in the image processing apparatus, and the execution period of the job is an effective period of the event reservation request”).
Thus, given the teaching of Joey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Joey, a system and method for managing and scheduling event notification, into See Joey: ABSTRACT).

As to claim 17, Kumar, Xiangli and Joey teach the non-transitory computer-readable medium according to claim 16. Kumar further teaches wherein execution of the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), and the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 18, Kumar, Xiangli and Joey teach the non-transitory computer-readable medium according to claim 17. Kumar further teaches wherein the execution of the second application further includes: controlling the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”); and receive, from the management system, the to-be-conducted event information related to the particular event See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 19, Kumar, Xiangli and Joey teach the non-transitory computer-readable medium according to claim 16. Kumar further teaches wherein execution of the particular first application further includes: generating particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], :”displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmitting the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 20, Kumar, Xiangli and Joey teach the non-transitory computer-readable medium according to claim 19. Kumar further teaches wherein execution of the particular first application configures the circuity to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

Claims 7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of XIANGLI ,and in view of Joey, and further in view of Ruiz-Velasco et al. (hereinafter referred to as Ruiz) (U. S. Pub. No. 20100138515 A1)
As to claim 7, Kumar, Xiangli and Joey teach the shared terminal of claim 1. However, Kumar , Xinagli and Joey fail to expressly teach wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application.
In analogous teaching, Ruiz teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, and Joey, a system and method for managing and scheduling event notification, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 15, Kumar, Xiangli and Joey teach the method of claim 9.  However, Kumar, Xiangli and Joey fail to expressly teach wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application.
In analogous teaching, Ruiz teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, and Joey, a system and method for managing and scheduling event notification, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 21, Kumar, Xiangli and Joey teach the non-transitory computer-readable medium according to claim 16. However, Kumar, Xiangli and Joey fail to expressly teach wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application.
In analogous teaching, Ruiz teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, and Joey, a system and method for managing and scheduling event notification, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of XIANGLI ,and in view of Joey, and further in view of Kitada et al. (hereinafter referred to as Kitada) (U. S. Pub. No. 2017/0134446 A1).
As to claim 22, Kumar, Xiangli and Joey teach the shared terminal of claim 1. However, Kumar, Xiangli and Joey fail to expressly teach wherein the event is a meeting.
In analogous teaching, Kitada teaches wherein the event is a meeting (See at least ¶ [0039], “Artificial intelligence is introduced into an electronic meeting content to perform various administrative task (event)”).
Thus, given the teaching of Kitada, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kitada, method and system of electronic meeting intelligence, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, and Joey, a system and method for managing and scheduling event notification, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to generate meeting content metadata based on analyzing the meeting content data (See Kitada: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
11/02/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454